DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. Accordingly, the benefit of foreign priority under 35 U.S.C. 119(a)-(d) is obtained.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: fixing member in claims 1, 7, 9, 11 and 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In regards to claim 1, the claim reads “an insertion section… which is inserted into a subject” [lines 2-3, 8-9] and “is operated by a user” [lines 6-7, 12-13]. This could be interpreted to mean that this device claim comprises method steps, rendering it unexaminable. Alternatively, this could be interpreted to mean that these describe functional features of the insertion sections and operators, respectively. Therefore, the claim is unclear. 
 	For the purposes of prosecution, it will be assumed that the latter is the case. 
	In regards to claim 3, the claim reads “the second endoscope” [line 4]. There is insufficient antecedent basis for this limitation in the claim, therefore, the claim is unclear. For the purposes of prosecution, it will be assumed that this is a newly recited item. 
	In regards to claim 7, the claim reads “configured to connect a portion of the 
	In regards to claim 8, the claim is generally indefinite, failing to conform with current US practice. It appears to be a literal translation into English from a foreign document and is replete with grammatical and idiomatic errors. Therefore, the claim is unclear. This claim cannot be reasonably resolved without undue assumption. 
	In regards to claim 13, the claim reads “the bending portions” [lines 2-3]. There is insufficient antecedent basis for this limitation in the claim, therefore, the claim is unclear. For the purposes of prosecution, it will be assumed that this is a newly recited item. 
Before a proper rejection can be rendered, the subject matter encompassed by the claims on appeal must be reasonably understood without resort to speculation. Since claim 8 fails to satisfy the requirements of the second paragraph of 35 U.S.C. § 112, no rejection on the art may be rendered. See In re Steele, 305 F.2d 859, 862 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-15 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
In regards to claim 1, the claim reads “an insertion section… which is inserted into a subject” [lines 2-3, 8-9] and “is operated by a user” [lines 6-7, 12-13]. This inferentially claims the subject and the user, respectively. For the purposes of prosecution, this will be assumed to mean that the insertion sections are configured to . 
Allowable Subject Matter
	Claims 1-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112, 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach, among other features, an endoscope system comprising: 
a first and second device, each device comprising an elongated insertion portion configured to be inserted into a subject, an operation portion on the proximal end side of the insertion portion, the operation portion having an operator protruding from a surface thereof, protruding along an axis which intersects with a longitudinal axis of the insertion section, and
a fixing member, which has two parts respectively protruding from exterior surfaces of the device handles, the fixing part on the second device having a u-shape when viewed perpendicularly from the protruding direction of the operator of the second device, with one end of the u-shape attached to the second device, and the other end having a protrusion protruding away from the second device thereupon, where the protrusion is configured to fit in a corresponding concave portion in the fitting part of the first device to fix the first and second devices together, such that the devices are separated by a distance farther than their operators protrude, or equivalent thereof (this is 112 (f) interpretation of the term “fixing member”, applicant’s item 3 and subunits thereof in Figs.3-4, and accompanying discussion), 

Kaiya (USPN 5,178,130) teaches the above, except for the fixing member, and that the devices are attached to each other at the operation portions. 
Goto et al. (US PGPUB 2004/0015050) teaches the above, except for the details of the fixing member.
McWeeney et al. (US PGPUB 2005/0272975) teaches the above, except for the details of the fixing member.
Takemoto et al. (US PGPUB 2006/0069304) teaches the above except for the details of the fixing member. 
Dillon et al. (US PGPUB 2015/0057537) teaches the above except for the details of the fixing member. 
There is no reason or suggestion provided in the prior art to modify the above prior art to have the additional details as claimed above, and the only reason to modify the references would be based on Applicant's disclosure, which is impermissible hindsight reasoning.
Note that argument and amendment to avoid interpretation of the term “fixing member” under 112 (f) may result in final rejection on the art. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kaiya (USPN 5,178,130) 
Goto et al. (US PGPUB 2004/0015050) 
McWeeney et al. (US PGPUB 2005/0272975) 
Takemoto et al. (US PGPUB 2006/0069304) 
Golden et al. (US PGPUB 2011/0099773)
Dillon et al. (US PGPUB 2015/0057537) 
	Wang et al. US PGPUB 2020/0245853)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON B FAIRCHILD whose telephone number is (571)270-5276. The examiner can normally be reached 8:30am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/AARON B FAIRCHILD/Primary Examiner, Art Unit 3795